Appellate Case: 21-1305    Document: 010110621248   Date Filed: 12/20/2021   Page: 1
                                                           FILED
                                               United States Court of Appeals
                   UNITED STATES COURT OF APPEALS      Tenth Circuit

                            FOR THE TENTH CIRCUIT                 December 20, 2021
                          _________________________________
                                                                 Christopher M. Wolpert
                                                                     Clerk of Court
     MILAGRO TAURUS,

           Plaintiff - Appellant,
                                                        No. 21-1305
     v.                                     (D.C. No. 1:21-CV-01140-LTB-GPG)
                                                         (D. Colo.)
     LLOYD AUSTIN, III, Secretary,
     Department of Defense,

           Defendant - Appellee.
                       _________________________________

                             ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, MURPHY, and CARSON, Circuit Judges.
                _________________________________

          Ms. Milagro Taurus sued the Department of Defense and its

 Secretary. The district court could not understand the nature of the claims

 and ordered amendment of the complaint. In responding to the order, Ms.

 Taurus amended the complaint and supplemented the amendment with two

 letters. But the district court couldn’t understand the amended version of


 *
       Because oral argument would not materially aid our consideration of
 the appeal, we have decided the appeal based on the briefs and record on
 appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

       This order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-1305   Document: 010110621248     Date Filed: 12/20/2021   Page: 2



 the complaint and dismissed the action without prejudice for failure to

 comply with Rule 8 of the Federal Rules of Civil Procedure. This rule

 requires every plaintiff to provide a short, plain statement of the claim that

 shows a right to relief. Fed. R. Civ. P. 8(a)(2). Ms. Taurus has appealed.

       Because she is pro se, we liberally construe Ms. Taurus’s complaint,

 amended complaint, and appellate brief. E.g., Hall v. Scott, 292 F.3d 1264,

 1266 (10th Cir. 2002). But we too have trouble understanding her filings.

 Though Ms. Taurus isn’t an attorney, we must apply the rules equally to all

 litigants. See United States v. Green, 886 F.3d 1300, 1307–08 (10th Cir.

 2018). Our ultimate task is to determine whether Ms. Taurus showed some

 error in the district court’s ruling. See Nixon v. City & Cnty. of Denver,

 784 F.3d 1364, 1366 (10th Cir. 2015).

       We see no error in the ruling. The rules require a short, plain

 statement of the claim showing a right to relief. See pp. 1–2, above. From

 the pleadings in district court, we can’t discern how the Department of

 Defense and Secretary Austin violated a law.

       On appeal, Ms. Taurus says that

             she’s reported many incidents of food poisoning,

             the Department of Defense permits major upheavals, and

             there are threats to cyber security.




                                        2
Appellate Case: 21-1305   Document: 010110621248   Date Filed: 12/20/2021   Page: 3



 But we have trouble connecting these statements to Ms. Taurus’s

 allegations in the complaint or the amended complaint. In the complaint,

 Ms. Taurus referred to the distribution and sale of scans of her brain, body,

 and sexual organs. R. at 9. In her amended complaint, she stated that she

 had been “[c]yber manipulated” by the scientific community. R. at 59.

 These allegations do not provide a short, plain statement of a valid claim

 against the Department of Defense or its Secretary. We thus affirm the

 dismissal without prejudice. 1

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




 1
      Though we affirm the dismissal, we grant the application for leave to
 proceed in forma pauperis.


                                        3